DETAILED ACTION

Allowable Subject Matter
Claims 20-25 are objected to as being dependent upon a rejected base claim, but appear they would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 (and thus claims 6-9) appears to contain allowable subject matter.
Claim 11 (and thus claims 12-14 and 16) appears to contain allowable subject matter.
Claim 26 appears to contain allowable subject matter.

Response to Arguments
Applicant's arguments (regarding, specifically, claims 1 and 3) filed 8 February 2022 have been fully considered but they are not persuasive. 
Applicant submits, in regard to claim 1: 
Independent claim 1 recites in part that “the first heat exchanger [is] arranged, relative to an airflow direction, in front of and directly adjacent to the second heat exchanger.”
The Office Action equated the recited first heat exchanger to the sub-radiator 40 of Han and the recited second heat exchanger to the main radiator 30 of Han. (Office Action, pg. 2-3). Applicant respectfully disagrees.
The cooling system of Han includes two cooling circuits: an engine cooling circuit including a main radiator 30 and a power electronics (PE) cooling circuit including a sub-radiator 40. (Han, para. [0053]-[0061], FIG. 1). As clearly shown in FIGS. 2-4, the main radiator 30 and the sub-radiator 40 are arranged vertically on top of one another and disposed in front of the cooling fan 45. (Id. at para. [0064]). The sub-radiator 40 is not arranged in front of the main radiator 30 relative to the airflow generated by the cooling fan 45. Consequently, Han does not describe or suggest “the first heat exchanger arranged, relative to an airflow direction, in front of and directly adjacent to the second heat exchanger” as recited in claim 1.
Examiner maintains, as set forth previously, at least some portion of 40 is “in front of” at least some portion of 30. 
In other words, the front surface of 40 is further “upstream” than the rear surface of 30, meeting the limitations of the claim as broadly set forth. 
Separately, but not relied on in the rejection, Examiner notes that even if the claim were to be amended to capture that the entirety of 40 were further “upstream” than the entirety of 30, Han also contains the generally teaching that it is known to arrange radiators “in front of” others (as with 30/40 and 60 in Fig 3).

Applicant submits, in regard to claim 3: 
Claim 3 recites in part that “a non-return valve [is] arranged at the distribution point, the non-return valve configured to prevent the coolant of the first circuit from passing over into the second circuit at the distribution point.”
The Office Action equated the recited non-return valve to the two-way valve 52 of Han and alleged that, in certain operation modes, the “valve 52 only functions in one direction and is thus considered to be a non-return valve when in said configurations.” (Office Action, pg. 4). Applicant respectfully disagrees.
Han explains that the valves 52, 54 are two-way valves, specifically solenoid valves, that are controlled by the controller 70. (Han, para. [0067], [0075]-[0079]). The controller 70 is configured to close the two-way valves 52, 54 when the engine is in a normal running mode and is configured to open the two-way valves 52, 54 when the engine is in a harsh running mode. (Id. at para. [0075], [0077]). Therefore, Han does not describe or suggest “a non-return valve” as recited in claim 3.
Examiner maintains, as previously set forth, that while Han discloses that the valve can be used in the other direction, if desired (for example, see Fig 7), in the configuration of Fig 6 (and as discussed in Paragraphs 0077 and 0078), valve 52 only functions in one direction and is thus considered to be a non-return valve when in said configuration. 
In other words, in the embodiment relied on in the rejection, 52 only allows flow in one direction and does not permit it in the other, and is thus considered to broadly be a “non-return valve” in the system operational configuration relied on in the rejection.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (US Pub No 2020/0116070).
In regard to claim 1, Han discloses a cooling system for a motor vehicle (see Title and Abstract), comprising:
a first circuit (with at least 25, see Figs 1 and 6);
a first heat exchanger (40), through which a coolant is flowable, incorporated in the first circuit (see Paragraph 0056);
a second circuit (with at least 15);
a second heat exchanger (30), through which the coolant is flowable, incorporated in the second circuit (Paragraph 0058); 
the first heat exchanger (40) and the second heat exchanger (30) structured and arranged to be flowed through by ambient air in succession such that the coolant therein is coolable (the air driven by fan 45; for example see Paragraphs 0060 and 0064); 
the first heat exchanger (40) is arranged, relative to an airflow direction, in front of and directly adjacent to the second (30) heat exchanger (at least some portion of 40 being “in front of” at least some portion of 30, see especially Figs 3 and 4 and Paragraph 0064); and 
wherein the first circuit and the second circuit are fluidically connected to one another at a distribution point (where 15 branches toward 52) disposed upstream of the first heat exchanger (40, see the flow arrows in Fig 6) and the second heat exchanger (30) and at a collection point (where flow through 54 rejoins 15) disposed downstream of the first heat exchanger and the second heat exchanger (see Fig 6), such that a part mass flow (the portion flowing through 52) of the coolant is flowable from the second circuit (15) into the first circuit (25) at the distribution point (through 52), from the first circuit (at least the portion between 52 and 40) into the first heat exchanger (40), and out of the first heat exchanger back into the second circuit at the collection point (by passing through 54).
In regard to claim 3,
While Han discloses that the valve can be used in the other direction, if desired (for example, see Fig 7), in the configuration of Fig 6 (and as discussed in Paragraphs 0077 and 0078), valve 52 only functions in one direction and is thus considered to be a non-return valve when in said configuration.
In regard to claim 4, Han discloses the system of claim 1, wherein the cooling system is configured for a battery-electric motor vehicle (for example, see Paragraphs 0012 and 0085, a hybrid vehicle considered to be generally an electric vehicle), and wherein the cooling system further comprises: 
a cooling device (20) fluidically incorporated in the first circuit (25, see Fig 1), the cooling device configured to cool at least one of an electric drive and a traction battery of the motor vehicle (Paragraph 0057: “the PE device 20 may include a hybrid electric power control unit (HPCU)”, the power control unit considered to be generally a part of the electric drive assembly); 
an indirect condenser (60) fluidically incorporated in the second circuit (generally included and functioning with, see Paragraph 0063), the indirect condenser configured to at least one of cool and condense a refrigerant of an air conditioning system of the motor vehicle (Paragraph 0063: “The low-temperature air-conditioning gas absorbs heat through heat exchange with the engine coolant and the PE coolant, and the heat stored in the air-conditioning gas is discharged to the outside of the vehicle by utilizing the air- conditioner cooling system.”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747